TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00640-CR


Alan Joseph Mury, Appellant

v.

The State of Texas, Appellee




FROM DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 66166, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief is currently due May 4, 2010.  Appellant's counsel has filed
a motion requesting that the Court extend the time for filing appellant's brief to July 5, 2012.
We grant the motion for extension of time and order appellant to file a brief no later than July 5,
2012.  No further extension of time will be granted and failure to comply with this order will
result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the
Texas Rules of Appellate Procedure.
		It is so ordered this 22nd day of May, 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish